225 F.3d 738 (D.C. Cir. 2000)
Brad Williams, Appellee/Cross-Appellantv.First Government Mortgage and Investors Corporation, Appellant/Cross-AppelleeIndustry Mortgage Company, Appellant/Cross-Appellee
Nos. 97-7195, 97-7243
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued December 11, 1998Decided August 1, 2000

[Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Appeals from the United States District Court for the District of Columbia (No. 96cv00708) (No. 96cv01993)
Nathan I. Finkelstein and Laurie B. Horvitz argued the  cause and filed the briefs for appellants/cross-appellees.
Rachel Mariner argued the cause for Brad Williams as  appellee.  Nina F. Simon argued the cause for Brad  Williams as cross-appellant.  With them on the briefs was  Jean Constantine-Davis.
Before:  Wald,* Tatel and Garland, Circuit Judges.
Opinion for the Court filed by Circuit Judge Tatel.
Tatel, Circuit Judge:


1
Brad Williams refinanced his Washington, D.C. home with First Government Mortgage and  Investors Corporation.  Unable to make his monthly payments and threatened with foreclosure, Williams sued First  Government, raising common law and both state and federal  statutory causes of action.  A jury found First Government  liable under the D.C. Consumer Protection Procedures Act  and awarded damages.  The district court trebled the damages, denied Williams's common law unconscionability and  federal Truth in Lending Act claims, and awarded him substantial attorneys' fees.  Both sides appealed.  Because the  District of Columbia Court of Appeals has squarely held that  the D.C. Consumer Protection Procedures Act applies to  home mortgage transactions, and because we find sufficient  evidence in the record to support the jury's verdict, we affirm  the award of damages.  We also affirm the district court's  judgment that the attorneys' fee award, though disproportionate to the amount of damages recovered, was reasonable in  relation to Williams's success in the litigation.  Finally, we  affirm the district court's dismissal of Williams's Truth in  Lending Act claims, but remand his common law unconscionability claim for the district court to clarify whether he lacked  "meaningful choice" when he agreed to the terms of the loan.


2
* The facts of this case are set forth in detail in Williams v.  First Gov't Mortgage & Investors Corp., 176 F.3d 497 (D.C. Cir. 1999).  In summary, appellee and cross-appellant Brad  Williams, a 61 year old retired painter and handyman, has  owned his home in Northeast Washington, D.C. for 29 years.In 1994, Williams had a $42,000 mortgage from Central  Money Mortgage Company.  He paid $587 per month.  Because he owed $1,400 in unpaid property taxes, the D.C.  government advertised his house for auction in a tax sale.Short on cash, Williams went to several lenders, including  seven banks, seeking a $1,400 loan to pay his taxes.  Most  would not give him credit because his income was too low.


3
First Government Mortgage and Investors Corporation,  appellant and cross-appellee, offered to help Williams, though  not by loaning him the $1,400 he needed to make the payment.  Instead, First Government offered to refinance his  entire mortgage through a 30-year loan for $58,300 with a  13.9 percent interest rate and $686 monthly payments.  Although the monthly payment was $100 more than he had  been paying, and although the term of the loan was longer  than he wanted,Williams reluctantly took the loan, believing  that he had no other alternative to foreclosure.  Most of the  loan, $42,913, paid off his existing mortgage;  $7,596 covered  various fees;  $1,609 covered his taxes;  $1,273 went to pay for  a two-year life insurance policy;  the remaining $4,909 eventually went toward his monthly payments.


4
At the time of the loan settlement, Williams was receiving  $1,072 a month in disability benefits, $100 of which went to  health insurance, plus up to $3,000 a year from part-time  work.  At most he had roughly $1,200 a month in disposable  income, over half of which went to First Government to cover  his $686 monthly payments.  This left little more than $500  each month to buy necessities for himself and his dependents.With 11 children and 23 grandchildren, Williams testified that  his household had at least seven people in it at any given  time.


5
He kept up with his loan payments for 12 months, but his  financial circumstances steadily worsened.  He began to run  out of food by the latter part of each month.  His electricity,  gas, and water were cut off.  He eventually fell behind on his loan payments.  In August 1996, Industry Mortgage Company (to whom First Government had assigned the loan) served  him with a foreclosure notice demanding $63,831.


6
Williams filed suit in the United States District Court for  the District of Columbia, seeking to enjoin the foreclosure, to  rescind the loan, and to obtain damages pursuant to statutory  and common law causes of action.  Among other things, he  claimed:  (1) that First Government violated section 283904(r) of the D.C. Consumer Protection Procedures Act  ("CPPA") by knowingly taking advantage of his inability to  protect his interests in the loan transaction or by knowingly  making him a loan he could not repay with any reasonable  probability;  (2) that First Government violated the common  law doctrine of unconscionability articulated in Williams v.  Walker-Thomas Furniture Co., 350 F.2d 445 (D.C. Cir. 1965);and (3) that First Government violated the federal Truth in  Lending Act ("TILA") by failing to disclose the life insurance  premium as a finance charge and by failing to give him timely  notice of his right to cancel the loan.  First Government  moved for summary judgment, arguing that the CPPA did  not apply to home mortgage loans.  The district court denied  the motion.  See Williams v. Central Money Co., 974 F.  Supp. 22, 27 (D.D.C. 1997) ("Williams I").


7
After a five-day trial, the jury returned a verdict in favor of  Williams on his CPPA claim in the amount of $8,400.  Finding the evidence sufficient to sustain the verdict, the district  court denied First Government's motion for judgment notwithstanding the verdict.  See Williams v. First Gov't Mortgage & Investors Corp., 974 F. Supp. 17, 22 (D.D.C. 1997)  ("Williams II").  After trebling the jury's award to $25,200,  as authorized by section 28-3905(k)(1) of the CPPA, the  district court denied Williams's common law unconscionability  and TILA claims.  See id. at 18-22.  Williams then filed a  motion seeking $199,340 in attorneys' fees.  The district court  awarded him the entire amount.  See Williams v. Central  Money Co., No. 96-1993 (D.D.C. Jan. 28, 1998) ("Fees Order  II");  Williams v. Central Money Co., No. 96-1993 (D.D.C.  Oct. 1, 1997) ("Fees Order I").  Both sides appealed.


8
Oral argument in this case was heard on the same day as  DeBerry v. First Gov't Mortgage & Investors Corp., 170 F.3d 1105 (D.C. Cir. 1999) amended, 225 F.3d 725 (D.C. Cir. 2000) a case also involving a claim by First  Government that the CPPA does not apply to home mortgage  transactions.  Because local D.C. courts had "not ruled directly on this issue and because the answer will have significant effects on District of Columbia mortgage finance practice," we certified the following question to the D.C. Court of  Appeals:  "Does D.C. Code § 28-3904(r) apply to realestate  mortgage finance transactions?"  Id. at 1110.  In the meantime, we disposed of First Government's claims that Maryland law, not the CPPA, governs the loan it made to Williams  and that TILA preempts the CPPA.  See Williams, 176 F.3d  at 499-500.


9
On December 30, 1999, the D.C. Court of Appeals answered  the certified question, holding that section 28-3904(r) of the  CPPA does apply to real estate mortgage finance transactions.  DeBerry v. First Gov't Mortgage & Investors Corp.,  743 A.2d 699, 703 (D.C. 1999), reh'g en banc denied (May 16,  2000).  We address First Government's remaining claims in  section II of this opinion.  In section III, we address  Williams's cross appeal.

II

10
First Government argues that the evidence is insufficient to  support the jury's finding of liability and award of damages  under the CPPA.  It also challenges the award of attorneys'  fees to Williams.  We discuss each argument in turn.

Sufficiency of evidence

11
The district court instructed the jury that it could find  CPPA liability on one of two grounds:  either that First  Government made Williams a loan that it knew he could not  repay, see D.C. Code Ann. § 28-3904(r)(1), or that First  Government took advantage of Williams's inability to protect  his interests in the transaction, see id. § 28-3904(r)(5).  Our  role in reviewing the jury's verdict in Williams's favor and the  district court's denial of First Government's motion for judgment notwithstanding the verdict is "very limited."  Ferebee  v. Chevron Chem. Co., 736 F.2d 1529, 1534 (D.C. Cir. 1984).


12
The jury's verdict must stand unless the evidence, together with all inferences that can reasonably be drawn there from is so one-sided that reasonable [persons] could not disagree on the verdict.  The appellate court does not assess witness credibility nor weigh the evidence, but rather seeks to verify only that fair-minded jurors could reach the verdict rendered.


13
Id. (citations and internal quotation marks omitted).


14
Applying this highly deferential standard, we think "fairminded jurors" could find First Government liable under  either subsection (r)(1) or subsection (r)(5).  Williams testified  that he informed First Government that he received approximately $900 in monthly disability benefits and no more than  $3,000 a year from part-time work.  See Trial Tr. 5/12/97  ("Tr.") at 96-97.  Although Williams's loan application indicated that he earned $500 a month in addition to his monthly  check, Williams testified not only that he never gave that  figure to First Government, but also that First Government  "lied" when it wrote that figure on his application.  Id. at 100.From this testimony, a reasonable jury could easily find that  First Government knew that Williams's income was no more  than $1,200 a month.  From other evidence in the record, a  reasonable jury could also find that First Government knew  that Williams was disabled, that he was getting older, and  that he would be unable to supplement his fixed income with  earnings from part-time work throughout the 30-year term of  the loan.  We find that a reasonable jury could conclude that  First Government made the loan to Williams knowing "there  was no reasonable probability of payment in full of the  obligation."  D.C. Code Ann. § 28-3904(r)(1).


15
We likewise find that a reasonable jury applying subsection  (r)(5) could conclude that Williams was unable fully to understand the transaction and that First Government "knowingly  [took] advantage of [his] inability ... reasonably to protect  his interests."  Id. § 28-3904(r)(5).  Williams testified that he  had only a sixth-grade education from the segregated schools of Savannah, Georgia, see Tr. at 40-41, that he could read no  more than 40 percent of a newspaper, see id. at 90, that he  only recently learned through tutoring "what S means at the  end of the word" and "what a capital letter means," id. at 4344, that he thought an interest rate of 13.90 percent exceeded  13.9 percent, see id. at 173-74, and that when he bought his  house in 1970, he "depended on [his wife] basically to do most  of [his] reading [at the closing] 'cause she had an 11th grade  education," id. at 43.  Williams also testified that during his  20-minute meeting with First Government to settle the loan,  the loan officers neither explained the papers he signed nor  gave him time to review the papers or any papers to take  home.  See id. at 60-61, 142-44, 183.  First Government  points to testimony suggesting that Williams had considerable  experience and familiarity with mortgage transactions.  Our  role, however, does not include weighing the evidence.  See  Ferebee, 736 F.2d at 1534.  Instead, we need only satisfy  ourselves that "fair-minded jurors could reach the verdict  rendered."  Id.  In this case, the evidence is sufficient for a  reasonable jury to find liability under subsection (r)(5).


16
First Government next claims that the evidence does not  support the jury's award of damages, pointing out that the  terms of the loan were calibrated to the risk Williams posed  as a borrower and that Williams was unable to secure better  terms from other lenders.  But the amount of damages turns  not on whether Williams had better options or whether the  terms of the loan met industry standards, but rather, as the  district court instructed the jury, on whether "Mr. Williams  lost money as a result of unlawful acts of First Government."Tr. at 816 (emphasis added).  Upon finding that First Government unlawfully made Williams a loan that he either could  not repay or did not understand, the jury had ample basis for  awarding $8,400 in damages.  After all, First Government  collected over $7,500 in fees and expenses, and charged  Williams $100 per month more than he had been paying  under his previous mortgage.


17
Nor do we find merit in First Government's complaint that  the district court articulated no factual basis for trebling the  damages and improperly awarded Williams both treble damages and attorneys' fees.  Once it is established that a  "consumer [has] suffer[ed] any damage," the CPPA authorizes courts to treble damages without further findings.  D.C.  Code Ann. § 28-3905(k)(1)(A) (1996).  Moreover, at the time  First Government made the loan, the CPPA provided that  plaintiffs may "recover or obtain any of the following:  (A)  treble damages;  (B) reasonable attorneys' fees;  (C) punitive  damages;  (D) any other relief which the court deems proper."Id. § 28-3905(k)(1) (amended 1998).  The word "any," together with the absence of the word "or" between options (A)  through (D), indicates that courts may award any one or any  combination of the listed remedies.  See District of Columbia  Committee on Public Services and Consumer Affairs, Report  on Bill 1-253, the District of Columbia Consumer Protection  Procedures Act 23 (1976) ("Treble damages and reasonable  attorneys' fees are recoverable in order to encourage the  private bar to take such cases.").

Attorneys' fees

18
Williams's original suit in district court named four defendants (First Government, Industry Mortgage, Central Money,  and Charles Hardesty) and alleged five causes of action  (common law fraud, common law unconscionability, CPPA,  TILA, and D.C. usury law).  After settling with two defendants (Central Money and Charles Hardesty), Williams went  to trial against First Government and Industry Mortgage, the  assignee of the loan.  Following the jury verdict in his favor  and the district court's subsequent orders, Williams submitted a fee request calculated as follows:  Starting with the total  amount of fees generated by the suit, Williams's attorneys cut  in half all feesincurred prior to settlement with Central  Money and Charles Hardesty, thus excluding fees attributable to work performed against the two settling defendants. His attorneys then excluded fees associated with the TILA  and usury claims, as well as post-trial fees associated with the  unconscionability claim.  Thus, according to Williams, the  $199,340 fee request, which the district court granted in full,  reflects half of all fees associated with the fraud, CPPA, and  unconscionability claims prior to settlement, plus the entire  amount of such fees after settlement up to the end of trial. "[A]n attorney's fee award by the District Court will be upset  on appeal only if it represents an abuse of discretion."  Copeland v. Marshall, 641 F.2d 880, 901 (D.C. Cir. 1980) (en banc).


19
Under settled law, Williams may recover fees only for work  related to the claim on which he prevailed, and the fees  awarded on that claim must be reasonable in relation to the  success achieved.  See Hensley v. Eckerhart, 461 U.S. 424,  434 (1983).  Pointing out that Williams's fee request actually  included time for work on the TILA claims, First Government  argues that the TILA and fraud claims were unrelated to the  CPPA and unconscionability claims.  The latter, it says,  involved Williams's ability to understand the transaction and  to pay off the loan, while the former involved the accuracy  and completeness of First Government's disclosures and representations to Williams.  Disagreeing with First Government, the district court explained that "all the claims against  all defendants involved a 'common core of facts' and 'related  legal theories.' "  Fees Order I at 3 (quoting Hensley, 461 U.S. at 435).  "For example," the district court said, "the sale  of insurance to plaintiff ... was a common denominator of  plaintiff's [TILA] theory, its fraud theory, and its D.C. statutory claims.  The overlap was certainly enough to justify the  basic approach of plaintiff's counsel [in calculating the fee  request]."  Fees Order II at 1-2.


20
In Morgan v. District of Columbia, we said that "[f]ees for  time spent on claims that ultimately were unsuccessful should  be excluded only when the claims are 'distinctly different' in  all respects, both legal and factual, from plaintiff's successful  claims."  824 F.2d 1049, 1066 (D.C. Cir. 1987) (quoting Hensley, 461 U.S. at 434).  Recognizing that "there is no certain  method of determining when claims are 'related' or 'unrelated,' " Hensley, 461 U.S. at 437 n.12, we find no basis for  believing that the district court abused its discretion in concluding that the TILA and fraud claims were not " 'distinctly  different in all respects' " from the CPPA and unconscionability claims.  Fees Order II at 1 (quoting Morgan, 824 F.2d at  1066).  Indeed, considering the overlap among Williams's  various common law and statutory causes of action, we agree  with the district court that "[m]uch of the work done by plaintiff's counsel would have been required to litigate any  one of his claims against any single defendant."  Fees Order I  at 3.


21
First Government next argues that the district court  abused its discretion by awarding fees disproportionate to the  damages Williams recovered.  Relying on pre-trial estimates  of the dollar value of the suit provided by Williams's attorneys, First Government argues that because the $25,200  award amounted to only 10 to 15 percent of Williams's  litigation objectives, the district court should have awarded no  more than 10 to 15 percent of the attorneys' fees requested.Again, the district court disagreed, stating "while the relief  plaintiff obtained was not what he originally sought in dollar  terms, the fee requested is not unreasonable in relation to  that recovery."  Id.


22
In Hensley, the Supreme Court rejected a " 'mathematical  approach' " similar to that proposed by First Government, 461 U.S. at 435 n.11 (citation omitted), noting that "[t]here is  no precise rule or formula" for determining the reasonableness of the relation between the fee requested and the relief  obtained, id. at 436.  Here, the district court found the fees  reasonable, considering not only the damages Williams recovered, which will prevent his immediate expulsion from his  home and will likely help save his home in the long run, but  also "[t]he vindication of rights, whether constitutional or  statutory."  Fees Order II at 2.  Like the plaintiffs in City of  Riverside v. Rivera, who received a $245,000 fee award that  was more than seven times the $33,000 in damages they  recovered under a federal civil rights statute, Williams "seeks  to vindicate important civil ... rights that cannot be valued  solely in monetary terms."  477 U.S. 561, 574 (1986) (plurality  opinion).  Affirming the fee award in Rivera, the Supreme  Court held that fees awarded under 42 U.S.C. § 1988 need  not be proportionate to the amount of damages recovered in  order to satisfy Hensley's reasonableness standard.  See id.  at 580 (plurality opinion);  id. at 585 (Powell, J., concurring in  the judgment).  Given the public policy interests served by  the CPPA, see DeBerry, 743 A.2d at 703, we decline to read a  "rule of proportionality" into that statute.  Such a rule "would make it difficult, if not impossible, for individuals with meritorious ... claims but relatively small potential damages to  obtain redress from the courts."  Rivera, 477 U.S. at 578  (plurality opinion).  Thus, although Williams's fee award is  disproportionate to the damages he recovered, the district  court did not abuse its discretion in concluding that the fees  requested were "reasonable in relation to the success  achieved."  Hensley, 461 U.S. at 436.


23
First Government challenges the calculation of the fee in  several other respects, claiming among other things that  Williams's attorneys failed to exercise billing judgment, overstaffed the case, and incurred unnecessary costs due to their  alleged lack of trial experience.  Having carefully considered  each claim, we think none requires discussion.  As we have  said before, "[w]e customarily defer to the District Court's  judgment because an appellate court is not well situated to  assess the course of litigation and the quality of counsel."Morgan, 824 F.2d at 1065.  By contrast, the district court  "closely monitors the litigation on a day-to-day basis," id. at  1065-66, "presid[ing] at numerous motions, discovery disputes, and chambers conferences, as well as at the pretrial  conference and trial," id. at 1066 (internal quotation marks  and citation omitted).  See also Hensley, 461 U.S. at 437  (district court has "superior understanding of the litigation")."[I]ll-positioned to second guess [its] determination," Morgan, 824 F.2d at 1066, we need only verify that the district court  "provide[d] a concise but clear explanation of its reasons for  the fee award," Hensley, 461 U.S. at 437.  Because the  district court in this case did just that, we see no basis for  disturbing Williams's fee award.


24
***


25
Having thoroughly considered First Government's other  claims, including its challenges to various evidentiary rulings  by the district court, and finding none persuasive, we affirm  the district court's judgments against First Government in all  respects.

III

26
As cross-appellant, Williams argues that the district court  violated his constitutional right to a jury trial by rejecting his unconscionability claim after the jury had determined that the  loan was unconscionable under the CPPA;  that the district  court misapplied the common law doctrine of unconscionability;  and that it erred as a matter of law in dismissing his  TILA claims.  Because these claims present issues of law, our  review is de novo.  See Pierce v. Underwood, 487 U.S. 552,558 (1988).

Common law unconscionability

27
After the jury found First Government liable under section 28-3904(r) of the CPPA, which prohibits sales or leases  with "unconscionable terms or provisions," the district court  rejected Williams's equitable claim of common law unconscionability.  Relying on the proposition that the Seventh  Amendment right to trial by jury guarantees that a jury's  determination of factual issues common to legal and equitable claims "governs the entire case," Bouchet v. National  Urban League, 730 F.2d 799, 803 (D.C. Cir. 1984), Williams  argues that the jury's finding of statutory unconscionability  compelled the district court to find common law unconscionability as well.  We disagree.


28
Liability for common law unconscionability requires two  findings:  "an absence of meaningful choice on the part of one  of the parties together with contract terms which are unreasonably favorable to the other party."  Walker-Thomas, 350 F.2d at 449.  Liability for statutory unconscionability in this  case required one of two findings:  either that First Government knew Williams would be unable to repay the loan, see  D.C. Code Ann. § 28-3904(r)(1), or that it took advantage of  his inability to protect his interests in the loan transaction,  see id. § 28-3904(r)(5).  Of course, a finding of liability under  either subsection (r)(1) or subsection (r)(5) would be highly  probative of common law unconscionability.  But because the  jury was not asked to specify which provision it applied in  reaching its verdict (Williams never requested such an instruction), "nobody can say what the jury found the facts to  be."  Williams II, 974 F. Supp. at 19.  The jury's verdict can


29
thus have no binding effect on the district court's subsequent  factfinding.


30
Independent of his Seventh Amendment claim, Williams  argues that the district court misapplied the "absence of  meaningful choice" standard articulated in Walker-Thomas. That case identified a range of factors that courts should  consider in determining whether a party to a transaction  lacks "meaningful choice":


31
Whether a meaningful choice is present in a particularcase can only be determined by consideration of all the circumstances surrounding the transaction.  In many cases the meaningfulness of the choice is negated by a gross inequality of bargaining power.  The manner in which the contract was entered is also relevant to this consideration.  Did each party to the contract, consider-ing his obvious education or lack of it, have a reasonable opportunity to understand the terms of the contract, orwere the important terms hidden in a maze of fine print and minimized by deceptive sales practices?  Ordinarily, one who signs an agreement without full knowledge of its terms might be held to assume the risk that he has entered a one-sided bargain.  But when a party of little bargaining power, and hence little real choice, signs a commercially unreasonable contract with little or no knowledge of its terms, it is hardly likely that his con-sent, or even an objective manifestation of his consent, was ever given to all the terms.


32
350 F.2d at 449 (footnotes omitted);  see also Diamond Housing Corp. v. Robinson, 257 A.2d 492, 493 (D.C. 1969) (allowing  factfinder to find " 'absence of meaningful choice' because of  appellee's unequal bargaining power and her ignorance of the  meaning of the lease provisions").


33
After finding the terms of the loan unreasonably favorable  to First Government, the district court offered the following  analysis of whether Williams lacked "meaningful choice":


34
Williams' argument on the lack of meaningful choice proceeds from his assertion that he was under time pressure either to pay his D.C. property taxes or suffer the tax sale of his home.  The notice of an impending tax sale undoubtedly motivated Williams' decision, but it did not deprive him of meaningful choice.  Williams had known for weeks that a tax sale on his home was scheduled.  The sale was not proven to be imminent.


35
Williams II, 974 F. Supp. at 19.  The district court went on  to say:


36
Moreover, Williams had substantial experience in finding mortgage loans and had been actively shopping for a loan in the weeks before his entry into the agreement with First Government.  Williams' testimony that he was upset by the terms of the loan, which plaintiff now argues demonstrates his lack of meaningful choice, actually tends to prove the contrary proposition:  that he knew what he was doing and did it voluntarily.


37
Id.  According to Williams, the district court failed to consider "all the circumstances surrounding the transaction,"  Walker-Thomas, 350 F.2d at 449--in particular, his lack of  education and limited literacy.


38
We agree with Williams that Walker-Thomas required the  district court not only to have examined, as it did in the first  part of its analysis, whether he could have pursued other  options, but also to have inquired whether he gave meaningful  "consent" to the loan.  Id.  From the second part of its  analysis, especially its statement that "he knew what he was  doing and did it voluntarily," Williams II, 974 F. Supp. at 19,  we cannot be sure whether the district court considered, as  Walker-Thomas requires, Williams's lack of education, his  ability to understand the transaction, his overall bargaining  power, and the fairness of First Government's sales practices. Nor can we be sure whether the district court's observation  that "Williams had substantial experience in finding mortgage  loans," id., was shorthand for a finding, again as required by  Walker-Thomas, that Williams understood the terms of his  loan with First Government, notwithstanding the appreciable  evidence of his limited literacy, see supra at 744-45.


39
We thus remand the "meaningful choice" issue to the  district court.  If the district court did in fact consider  Williams's lack of education and limited literacy in concluding  that Williams "knew what he was doing and did it voluntarily," Williams II, 974 F. Supp. at 19, that will be the end of  the matter.  Otherwise, the district court should take such  action as it believes necessary consistent with this opinion.

Truth in Lending Act

40
Challenging the district court's denial of his TILA claims,  Williams first argues that the district court wrongly rejected  his claim that First Government unlawfully failed to disclose  the $1,273 life insurance premium as a finance charge associated with the loan.  See 15 U.S.C. § 1605 (1994) (requiring all  costs of credit to be disclosed to borrowers as finance  charges);  12 C.F.R. § 226.4 (1998) (same).  The life insurance  policy he bought had the following provision, known as an  "actively at work requirement":


41
Your insurance will take effect on the date shown above. You must be regularly performing the duties of your occupation on your last scheduled workday before this date.  If you are not, your insurance will take effect on the date you resume such duties.


42
According to Williams, First Government knew that the  policy would never take effect because it was aware that he  had not "regularly perform[ed] the duties of [his] occupation"  since retiring in 1987 and that he could never "resume such  duties" due to his disability.  Thus, Williams argues, the  insurance premium amounted to a hidden cost of credit that  First Government should have disclosed as a finance charge.


43
Although the language of the "actively at work requirement" could be read to prevent Williams's policy from taking  effect, we think ordinary principles of waiver and estoppel  would have barredany attempt by the insurance company to  deny coverage on this ground.  Where an insurer accepts  premium payments from the insured with knowledge of facts  that would invalidate the policy, the insurer may not avoid  liability on the basis of those facts.  See Britamco Underwriters, Inc. v. Nishi, Papagjika & Assocs., Inc., 20 F. Supp. 2d 73, 77 (D.D.C. 1998) (noting common law norm that waiver  and estoppel "bar[ ] an insurer who has knowledge of facts  that would exclude coverage, from seeking to avoid liability  on non-coverage grounds after acting as though the policy  were in force");  Diamond Serv. Co. v. Utica Mutual Ins. Co.,  476 A.2d 648, 654 (D.C. 1984) ("Waiver is an act or course of  conduct by the insurer which reasonably leads the insured to  believe that the breach will not be enforced.  Estoppel ...  generally results when an insurance company assumes the  defense of an action or claim, with knowledge of a defense of  non-liability under the policy....");  see also 16C John A.  Appleman & Jean Appleman, Insurance Law & Practice  § 9273 (1981).  Here, Williams wrote on his insurance application that he was a "Painter--Retired" and that he was not  "actively engaged full time in the duties of [his] profession."Knowing this, the insurance company (through First Government) accepted Williams's $1,273 premium.  Since these facts  would have barred the insurance company from invoking the  "actively at work requirement" to deny Williams coverage, we  agree with the district court that the insurance policy was not  worthless and that the premium was therefore not a finance  charge.  See Williams II, 974 F. Supp. at 20 n.3.


44
Claiming that the life insurance policy he bought was  "credit life" (a policy that insures payment of the outstanding  balance on a loan if the borrower dies during the policy's  term), Williams next argues that First Government excluded  the premium from the finance charge without making disclosures required by TILA.  See 12 C.F.R. § 226.4(d)(1)(ii).The district court rejected this argument on the ground that  the insurance policy was not credit life.  See Williams II, 974 F. Supp. at 20.  Again, we agree.


45
The essential feature of a credit life insurance policy is that  the beneficiary must be the creditor or the credit account of  the insured.  See 12 C.F.R. § 226(d), Supp. I, cmt. 6 (official  staff interpretations).  Williams never designated a beneficiary on his insurance application, nor did he make a subsequent  endorsement.  He did sign a disclosure form that said:  "The  [insurance] [c]ompany will pay all insurance benefits to the Bank which will apply it to the unpaid balance of your Loan. The excess, if any, will be paid to your designated Beneficiary."  But the quoted language appears on the form under the  title "Multiple Life Coverage" and applies only to policies  covering two or more co-borrowers.  The form contains no  such language under the title "Single Life Coverage."  We  thus agree with the district court that "[h]ad Williams died  during the two-year term of the policy, his estate--not First  Government or its assignees--would have been entitled to the  proceeds of the life insurance policy."  Id.


46
In the alternative, Williams argues that even if the policy  was not credit life, the evidence compelled the district court  to find that Williams did not buy the policy voluntarily and  that First Government therefore should have disclosed the  premium as a finance charge.  See 12 C.F.R. § 226.4(d),  Supp. I, cmt. 6 (exempting insurance premiums from disclosures applicable to finance charges "[i]f such insurance is not  required by the creditor as an incident to or a condition of  credit").  When Williams bought the policy, however, he  signed a form titled "OPTIONAL LIFE INSURANCE DISCLOSURE STATEMENT," whose first sentence reads:"Credit related life insurance is not required to obtain credit  and will not be provided unless you sign and agree to pay the  additional cost."  We thus agree with the district court:"[N]o reasonable juror could have concluded that [Williams's  purchase] was involuntary."  Williams II, 974 F. Supp. at 20.


47
Finally, Williams argues that the district court wrongly  denied his claim that First Government failed to provide him  timely notice of his right to cancel the loan.  Under TILA, a  borrower who uses his home as security for a loan is entitled  to a three-day "cooling off" period after settlement during  which he has an absolute right to cancel the transaction.  See  15 U.S.C. § 1635;  12 C.F.R. § 226.23(a)(3).  If a lender fails  to notify the borrower of the right to cancel three business  days before the "cooling off" period expires, then the borrower retains the right to cancel for three years after settlement.See id.


48
First Government issued Williams a notice stating that he  had until January 18, 1995 to cancel the loan.  Counting  backward three days from January 18, the district court  assumed that if the notice reached Williams by January 15,  then First Government had satisfied its disclosure and delivery obligations.  See Williams II, 974 F. Supp. at 21.  But  "for purposes of rescission," TILA regulations define "business days" as "calendar days except Sundays and the legal  public holidays ... such as ... the Birthday of Martin  Luther King, Jr."  12 C.F.R. § 226.2(a)(6).  January 16 was  the King holiday.  January 15 was a Sunday.  The January  18 expiration date thus meant that First Government had to  deliver notice of Williams's right to cancel no later than  January 13, the date of the loan settlement.


49
Notwithstanding this miscalculation of the notice delivery  date, we think the district court properly dismissed Williams's  claim.  At the loan settlement on January 13, Williams signed  a document stating, "I acknowledge receipt of two copies of  NOTICE OF RIGHT TO CANCEL...."  His signature  created a rebuttable presumption of delivery.  See 15 U.S.C.  § 1635(c).  To rebut this presumption, Williams relied on his  trial testimony stating that he received no papers to take  home at settlement and that he only received loan documents  in the mail some days later.  See Tr. at 142-44.  Rejecting  this argument, the district court concluded that "it is reasonable ... to require strict proof of a claim of non-delivery" and  that "Williams' testimony, on its own, is not sufficient."Williams II, 974 F. Supp. at 22.


50
Although we disagree with the district court on the proper  legal standard for evaluating the sufficiency of Williams's  testimony--the presumption of delivery imposed on Williams  "the burden of going forward with evidence to rebut or meet  the presumption, but [did] not shift to [him] the burden of  proof," Fed. R. Evid. 301;  see Legille v. Dann, 544 F.2d 1, 6  (D.C. Cir. 1976)--we agree with the court's ultimate conclusion.  Even under Rule 301's more permissive standard,  Williams failed to satisfy his evidentiary burden.  After  Williams testified that he received no papers during the loan  settlement, First Government's lawyer confronted him with his deposition in which he had stated that he "look[ed] at  those papers when [he] got home" on "the day of the settlement."  Tr. at 143.  Pointing to Williams's prior inconsistent  statement, the district court found his trial testimony not  credible, see Williams II, 974 F. Supp. at 21-22, observing  that "Williams failed to call the only other witness to the  actual closing, a friend who accompanied him and who might  have provided corroboration that the documents were not  handed to him," id. at 22 n.10.  Because "the district court's  credibility determinations are entitled to the greatest deference from this court on appeal," Carter v. Bennett, 840 F.2d 63, 67 (D.C. Cir. 1988), and because Williams offered no  evidence of non-delivery beyond his trial testimony, we affirm  the district court's determination that Williams failed to rebut  the presumption of delivery.


51
Having affirmed the district court's dismissal of Williams's  TILA claims, we have no need to reach Industry Mortgage's  arguments denying assignee liability under 15 U.S.C. § 1641.

IV

52
We remand Williams's common law unconscionability claim  for further proceedings consistent with this opinion.  On all  other claims, we affirm.


53
So ordered.



Note:


*
  Former Circuit Judge Wald was a member of the panel at the  time of oral argument, but did not participate in the decision.